                                         Case 21-14402-SMG                               Doc 4      Filed 05/04/21                 Page 1 of 4




  Fill in this information to identif the case:
  Debtor name Global Caribbean, Inc.
  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         ❑ Check if this is an
                                                FLORIDA
  Case number (if known):                                                                                                                                   amended filing




 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
 Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and             Name, telephone number             Nature of claim          indicate if claim   Amount of claim
 complete mailing address,        and email address of               (for example, trade       is contingent,     If the claim is fully unsecured, fill In only unsecured claim amount. If
 including zip code               creditor contact                   debts, bank loans,       unllquidated, or    claim Is partially secured, fill in total claim amount and deduction for
                                                                     professional services,       disputed        value of collateral or se off to calculate unsecured claim.
                                                                     and government                               Total claim, if           Deduction for value        Unsecured claim
                                                                     contracts)                                   partially secured         of collateral or setoff
 American Express                                                                                                                                                              $32,891.45
 PO Box 650448
 Dallas, TX
 75265-0448
 AMERICAN                                                                                                                                                                        $3,867.21
 METALCRAFT, INC.
 3708 N River Road,
 Ste 800
 Franklin Park, IL
 60131
 AMERICAN                                                                                                                                                                      $53,667.00
 ROLAND FOOD
 ,LLC
 71 West 23rd Street
 New York, NY 10010
 BADIA SPICES, INC.                                                                                                                                                            $35,618.12
 P.O.BOX 226497
 Miami, FL
 33222-6497
 BROWNE USA,INC.                                                                                                                                                                $4,338.70
 100 Campus Town
 Circle
 Suite #103, Drop 103
 Trenton, NJ 08638
 CAMBRO                                                                                                                                                                       $10,508.57
 MANUFACTURING
 COMPANY
 5801 Skylab Road
 Huntington Beach,
 CA 92647-2056
 CHENEY                                                                                                                                                                         $4,138.20
 BROTHERS
 One Cheney Way
 West Palm Beach,
 FL 33404-7000




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                     page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                          Case 21-14402-SMG                               Doc 4      Filed 05/04/21                  Page 2 of 4




  Debtor      Global Caribbean, Inc.                                                                                 Case number (if known)
              Name

  Name of creditor and              Name, telephone number             Nature of claim          Indicate if claim   Amount of claim
  complete mailing address,         and email address of               (for example, trade       is contingent,     If the claim is fully unsecured, fill In only unsecured claim amount. If
  Including zip code                creditor contact                   debts, bank loans,       unllquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                                       professional services,       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                                    Total claim, If           Deduction for value        Unsecured claim
                                                                                                                    partially secured         of collateral or setoff
  CROWN BRANDS,                                                                                                                                                                  $33,723.64
  LLC
  300
  KNIGHTSBRIDGE
  PARKWAY, STE 400
  Marietta, GA 30069
  FINELINE SETTINGS                                                                                                                                                                $3,320.26
  135 Crotty Road, Ste
  #1
  Middletown, NY
  10941
  FORBES                                                                                                                                                                           $8,118.35
  INDUSTRIES
  1933 East Locust
  Street
  Ontario, CA 91761
  FRONT OF THE                                                                                                                                                                    $6,704.92
  HOUSE
  7630 Biscayne Blvd
  Miami, FL 33138
  GLOBAL FOOD                                                                                                                                                                     $4,169.90
  CORP.
  11450 NW 112nd
 Street
  Building A, Suite
 400
 Miami, FL 33178
 H.D SHELDON & CO                                                                                                                                                               $20,883.22
 INC
 143 West 29th Street
 12th Floor
 New York, NY 10001
 INTERNATIONAL                                                                                                                                                                    $3,269.06
 HANGER
 P.O.Box 1656
 San Antonio, TX
 78296-1656
 J.D. HONIGBERG                                                                                                                                                                   $4,839.22
 INTERNATIONAL,
 INC.
 1945 Techny Road,
 Unit 4
 Northbrook, IL
 60062
 ROSENTHAL                                                                                                                                                                        $3,990.29
 SAMBONET USA
 LTD
 685 State Route 10
 Randolph, NJ
 07869-2054




Official form 204                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                     page 2

Software Copyright (c) 1996 - 2021 Best Case, LLC - www.bestcase,com                                                                                                 Best Case Bankruptcy
                                         Case 21-14402-SMG                              Doc 4      Filed 05/04/21                  Page 3 of 4




  Debtor     Global Caribbean, Inc.                                                                                Case number (if known)
             Name


  Name of creditor and             Name, telephone number            Nature of claim          indicate If claim   Amount of claim
  complete mailing address,        and email address of              (for example, trade       Is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  Including zip code               creditor contact                  debts, bank loans,       unliquIdated, or    claim is partially secured, fill In total claim amount and deduction for
                                                                     professional services,       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                                  Total claim, If           Deduction for value        Unsecured claim
                                                                                                                  partially secured         of collateral or setoff
  RUBBERMAID                                                                                                                                                                     $6,532.28
  COMMERCIAL
  PRODUCTS
  75 Remittance Drive
 Suite 1167
  Chicago, IL
  60675-1167
 SBA Loan (PPP -                                                                                                                                                               $37,800.00
  Citibank)
 Citibank CBO
 Services
 PO Box 769018
 San Antonio, TX
 78245
 STEELITE                                                                                                                                                                     $11,652.30
 INTERNATIONAL
 154 Keystone Drive
 New Castle, PA
 16105
 TRUJILLO & SONS                                                                                                                                                                $7,244.40
 INC.
 3325 NW 62nd ST
 Miami, FL 33147




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                    page 3

Software Copyright (c) 1996-2021 Best Case. LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                      Case 21-14402-SMG                               Doc 4         Filed 05/04/21           Page 4 of 4




  Fill in this information to identify the case:'

  Debtor name           Global Caribbean, Inc.

  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

  Case number t ,f known)
                                                                                                                                      ❑    Check if this is an
                                                                                                                                           amended filing



 Official Form 202
 Declaration Under Penalty of Perjury for Non•Individual Debtors                                                                                                 12/15

 An Individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to 5500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.




                  Declaration and signature


         I am the president. another officer. or an authorized agent of the corporation. a member or an authorized agent of the partnership: or another
         individual serving as a representative of the dehtor in this case

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct.

          ❑         Schedule NB: Assets-Real and Personal Property (Official Form 206A/B)
          ❑         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
          ❑         Schedule E/P: Creditors Who Have Unsecured Claims (Official Form 206E1F)
          ❑         Schedule G: Executory Contracts and Unexpired Leases (Official Forte 206G)
          ❑         Schedule H: Codehlor.s (Official Form 206H)
          ❑         Summary of Assets and Liabilities for Non - Individuals (Official Form 206Surn)


        t(s.
          ❑         Amended Schedule
                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have ill0 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                    Other document that requires a declaration

        I declare under penally of perjury that the foregoing is true and correct.

         Executed on           May 4, 2021                               X
                                                                             Signature of Individual signing on behalf of blur

                                                                             Sandra Aileen Rivera
                                                                             Printed name

                                                                             Secretary
                                                                             Position or relationship to debtor




Official Form 202                                                 Declaration Under Penalty of Perjury for Non-Individual Debtors

Satware Copy'-"t Icy 1 996-2O2 I Cast Cane. il. C . www.nesIvise.con ,                                                                             Hest Case Banxruntcy
